

EXHIBIT 10.1
ESCO TECHNOLOGIES INC.
PERFORMANCE COMPENSATION PLAN
Adopted August 2, 1993
As Amended and Restated through November 9, 2017


I.            AUTHORITY AND PURPOSE.
A.              This ESCO Technologies Inc. Performance Compensation Plan
("Plan") has been adopted by the Committee pursuant to the authority granted to
the Committee under the ESCO Technologies Inc. 2013 Incentive Compensation Plan
(the "2013 Plan"), in order to provide a common framework for certain
performance-based cash awards awarded and to be awarded pursuant to the 2013
Plan.  This Plan and any awards granted hereunder are subject in all respects to
the terms, restrictions and limitations specified in the 2013 Plan.
B.              The purpose of the Plan is to provide an annual incentive plan
for selected corporate and subsidiary officers and key managers which is based
upon the performance of ESCO Technologies Inc. (the "Company") and/or its
Subsidiaries during a Fiscal Year.  In particular, the Plan is designed to (a)
tie a specific portion of the compensation of selected officers and managers of
the Company and Subsidiaries to specified performance criteria for a given
Fiscal Year, and (b) enhance the Company's ability to stay competitive with
general industry trends in executive compensation.
II.            DEFINITIONS.
In this Plan, the following capitalized terms shall have the following meanings
unless the context clearly requires otherwise:

(a)
"Board of Directors" means the Board of Directors of the Company.

(b)
"Chief Executive Officer" means the Chief Executive Officer of the Company.

(c)
"Committee" means the Human Resources and Compensation Committee of the Board of
Directors.

(d)
"Covered Employee" means, as of any date, (i) any individual who, with respect
to the previous Fiscal Year, was a "covered employee" of the Company within the
meaning of Section 162(m) of the Code and the Regulations promulgated
thereunder; provided, however, that the term "Covered Employee" shall not
include any such individual who is designated by the Committee, in its
discretion, at the time of any award under the Plan or at any subsequent time,
as reasonably expected not to be such a "covered employee" with respect to the
current Fiscal Year or to the Fiscal Year in which any applicable award
hereunder will be paid, and (ii) any individual who is designated by the
Committee, in its discretion, at the time of any award or at any subsequent
time, as reasonably expected to be such a "covered employee" with respect to the
current Fiscal Year or with respect to the Fiscal Year in which any applicable
award hereunder will be paid, and(iii) any other person who is defined as a
"covered employee" under Section 162(m) of the Internal Revenue Code of 1986, as
amended.

(e)
"Fiscal Year" means the fiscal year of the Company, which is currently the
twelve‑month period beginning October 1 and ending September 30.

(f)
"Participant" means an employee of the Company or a Subsidiary who has been
selected by the Committee to participate in the Plan.

(g)
"Performance Compensation Award" or "Award" means the target amount a
Participant is eligible to receive under the Plan for a Fiscal Year subject to
specified performance criteria.

(h)
"Performance Compensation Payment" or "Payment" means the amount actually
payable to a Participant based on the target amount for such Participant and the
satisfaction of the performance criteria applicable to such Participant.

(i)
"Plan Administrator" means the Company's Vice President–Human Resources or other
Company officer designated by the Committee.

(j)
"Subsidiary" means any corporation, partnership or other entity a majority of
whose equity interests are owned directly or indirectly by the Company.

III.            ELIGIBILITY, APPROVAL AND ISSUANCE OF AWARDS.
Participation in the Plan is limited to those employees of the Company and
Subsidiaries selected by the Committee upon recommendation by the Chief
Executive Officer.  During the first 90 days of each Fiscal Year, the Chief
Executive Officer shall submit to the Committee (i) a proposed list for each
Subsidiary and the Company of the Participants and their corresponding
Performance Compensation Awards for that Fiscal Year, and (ii) the proposed
performance criteria to be used for determining Payments based on the Awards,
which may include but, except in the case of 162(m) Awards, need not be limited
to the performance criteria listed in Subsection IV.B.  Upon approval of the
Awards and the associated performance criteria by the Committee, the Plan
Administrator shall make arrangements to ensure that each Participant is
notified of the amount of his or her Performance Compensation Award as well as
the performance criteria and the other terms and conditions applicable to the
Award.  Additions or deletions to the list of Participants during a Fiscal Year
shall be made only in the event of an unusual circumstance, such as a promotion,
layoff, disability, death, new hire, termination, or retirement.
IV.            162(m) AWARDS.
A.              Discretion to Make 162(m) Awards.  The Committee shall have the
discretion to designate any Award granted to a Covered Employee as
"performance-based compensation" pursuant to section 162(m) of the Code (a
"162(m) Award").  The Committee has complete discretion concerning whether a
particular Award should be qualified as a 162(m) Award, and in any Fiscal Year a
Covered Employee may receive both 162(m) Awards and Awards that are not 162(m)
Awards.  Each 162(m) Award shall be subject to the additional provisions set
forth below.
B.              Performance Criteria for 162(m) Awards.  The performance
criteria for any 162(m) Award shall consist of objective tests based on one or
more of the following: earnings per share; adjusted earnings per share; sales;
earnings; cash flow; profitability; customer satisfaction; investor relations;
revenues; financial return ratios; market performance; shareholder return and/or
value; operating profits (including earnings before income taxes, depreciation
and amortization); net profits; earnings per share growth; profit returns and
margins; stock price; working capital; business trends; production cost; project
milestones; plant and equipment performance; safety performance; environmental
performance; gross margin; operating margin; net margin; expense margins; EBIT
margin; EBIT growth; EBITDA margin; EBITDA growth; adjusted EBITDA; NOPAT
margin; net assets; working capital; asset turnover; working capital turnover;
accounts receivable turnover; accounts payable turnover; inventory turnover;
inventory days outstanding; accounts receivable days outstanding; accounts
payable days outstanding; debt to equity; debt to capital; current ratio; return
on equity; return on assets; return on net assets; return on invested capital;
return on gross assets; return on tangible assets; cash flow return on
investment; cash value added; price to earnings ratio; market to book ratio;
market to capital ratio; cost of capital; cost of debt; cost of equity; market
risk premium; stock price appreciation; total shareholder return; economic value
added; economic profit; sales growth percentage; EPS growth percentage; cash
flow growth year over year; return on total capital, or any combination of the
foregoing.  Performance criteria may be measured solely on a corporate,
subsidiary, business unit or individual basis, or a combination thereof; may be
measured in absolute levels or relative to another company or companies, a peer
group, an index or indices or Company performance in a previous period; and may
be measured annually or over a longer period of time.
C.              Establishment of Performance Goals for 162(m) Awards.  The
performance goals for each 162(m) Award and the amount payable if those goals
are met shall be established in writing for each specified period of performance
by the Committee no later than 90 days after the commencement of the period of
service to which the performance goals relate and while the outcome of whether
or not those goals will be achieved is substantially uncertain. However, in no
event will such goals be established after 25% of the period of service to which
the goals relate has elapsed.
D.              Limitations on 162(m) Awards.  In any Fiscal Year, no Covered
Employee may receive aggregate distributions of more than $2,500,000 from 162(m)
Awards.
V.            DETERMINATION OF MINIMUM PAYMENT AMOUNTS.
Prior to the end of each Fiscal Year, the Committee, after consultation with the
Plan Administrator and on behalf of the Board of Directors and the management of
each Subsidiary, shall determine the minimum aggregate amount of Payments to be
made by the Company and each Subsidiary pursuant to the Awards granted under the
Plan for that Fiscal Year, other than Payments to be made pursuant to 162(m)
Awards which will be determined only after the end of the fiscal year.
VI.            DETERMINATION OF PAYMENTS.
A.              Payments shall be based upon the degree to which the actual
performance of the Company and/or Subsidiary exceeds, satisfies or fails to
satisfy the predetermined performance criteria established by the Company for
that Award.  As soon as practicable after the end of each Fiscal Year, the
Committee shall determine the Payment to each Participant based on attainment of
the performance criteria for the Participant's Awards for such Fiscal Year.  The
Chief Executive Officer shall submit to the Committee a proposed Performance
Compensation Payment summary for each Subsidiary and the Company which shall
include (i) the actual performance of the Subsidiary and the Company during the
Fiscal Year compared to the respective performance criteria previously
established for the Subsidiary and the Company Participants for such Fiscal
Year, and (ii) the resulting proposed Payments; provided, that the Committee
may, following such submission, consider the further recommendations of the
Chief Executive Officer.  Final determination of the amount of each
Participant's Performance Compensation Payment (if any) as well as the total
Payments under the Plan for each Fiscal Year shall be the responsibility of the
Committee.
B.              The recommended Performance Compensation Payment to a
Participant may be denied, or adjusted upward or downward by the Committee as in
the Committee's discretion is prudent and advisable based upon its assessment of
the Participant's performance and the Company's or Subsidiary's performance, as
applicable, during the Fiscal Year; provided that under no circumstances may the
Committee use discretion to increase the amount payable to a Participant under a
162(m) Award; and provided further that the total of all Performance
Compensation Payments for the Fiscal Year other than Payments under 162(m)
Awards shall be no less than the minimum determined by the Committee in
accordance with Section V.
VII.            MANNER OF AND TIME FOR PAYMENTS.
Once the Payments have been approved by the Committee pursuant to Section VI,
the Plan Administrator shall take the necessary actions to notify each
Participant of the amount of his or her Performance Compensation Payment. 
Performance Compensation Payments will be made through payroll not later than 2½
months following the end of each Fiscal Year.  The Company shall withhold from
each Payment all taxes required to be withheld by any federal, state or local
government and any other applicable deductions authorized by the Participant.
VIII.            DESIGNATION OF BENEFICIARY.
Each Participant shall have the right to designate a beneficiary, and to change
such beneficiary from time to time, by filing a request in writing with the Plan
Administrator.  If a Participant dies after the end of the Fiscal Year but prior
to receiving the Payment due for such Fiscal Year, the Payment will be paid to
the Participant's designated beneficiary at the time such amount would have been
paid to the Participant, subject to Section VII.  In the event the Participant
has not designated a beneficiary, or in the event a beneficiary predeceases the
Participant, the amount otherwise payable to such beneficiary shall be paid to
the person in, or divided equally among the persons in, the first of the
following classes of successive preference beneficiaries in which there shall be
any person surviving such Participant:

(1)
The Participant's spouse;

(2)
The Participant's children; or

(3)
The Participant's executors or administrators;

provided that any amount payable to a minor may instead be paid to such adult or
adults as, in the sole opinion of the Plan Administrator, are primarily
responsible for the custody and support of such minor.
IX.            ADMINISTRATION OF THE PLAN.
The Committee has the sole responsibility for overall administration and control
of the Plan, including the selection of Participants, the amounts of Awards, the
selection and approval of performance criteria, the determination of the minimum
total Payments under the Plan for each Fiscal Year, the satisfaction of
performance criteria, and the final determination of Payments to each
Participant.  The Plan Administrator shall be responsible for implementing the
actions required under the Plan.
X.            VESTING.
A Participant must be in the employ of the Company or a Subsidiary on the date a
Performance Compensation Payment of an Award is made pursuant to Section VII in
order to be eligible for Payment pursuant to the Award.  Notwithstanding the
foregoing, however, in the event that, either before or after the end of the
Fiscal Year, a Participant's employment is terminated by reason of the
Participant's death or disability, by the Company without cause, or by the
Participant due to retirement on or after the age of 60, the Committee shall
have the sole discretion as to whether the Participant shall be entitled to any
Payment, and if so, the amount of such Payment, and any such amount shall be
paid at the time determined pursuant to Section VII.
XI.            AMENDMENT OR TERMINATION.
The Committee may amend or terminate the Plan at any time, but no amendment may
impair any of the rights or obligations under any Award theretofore granted to a
Participant under the Plan without such Participant's consent; provided,
however, that notwithstanding the foregoing the Committee may amend the Plan or
any Awards in such manner as it deems necessary to comply with the requirements
of any applicable law, rule or regulation.
XII.            MISCELLANEOUS.
A.              All Payments under the Plan shall be made from the general
assets of the Company or Subsidiary, as the case may be.  To the extent any
person acquires a right to receive a Payment under the Plan, such right shall be
no greater than that of an unsecured general creditor of the Company or
Subsidiary.
B.              Nothing contained in the Plan and no action taken pursuant
thereto shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company or a Subsidiary and any other person.
C.              Except as provided in Section XIII, no amount payable under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, either voluntary or involuntary, and
any attempt to so alienate, anticipate, sell, transfer, assign, pledge, encumber
or charge the same shall be null and void.  No such amount shall be liable for
or subject to the debts, contracts, liabilities, engagements, or torts of any
person to whom such benefits or funds are or may be payable.
D.              Nothing contained in the Plan is intended or shall be construed
to confer upon any Participant the right to continue in the employ of the
Company or a Subsidiary or to limit the right of a Participant's employer to
discharge the Participant at any time, with or without cause.
E.              The Plan shall be construed and administered in accordance with
the laws of the State of Missouri, without regard to the principles of conflicts
of law which might otherwise apply.
XIII.            COVENANTS.
In the event that a Participant (i) during the period commencing upon receipt of
any Performance Compensation Payment to the Participant and ending two (2) years
after such receipt or (ii) at any time during the term of the Participant's
employment by the Company or a Subsidiary:

(a)
As an individual or as a partner, employee, agent, advisor, consultant or in any
other capacity of or to any person, firm, corporation or other entity, directly
or indirectly, carries on any business or becomes involved in any business
activity, which (i) is competitive with the business of the Company or any
Subsidiary, as presently conducted or as said business may evolve in the
ordinary course, and (ii) is a business or business activity in which the
Participant is engaged in the course of the Participant's employment with the
Company or any Subsidiary, or

(b)
As an individual or as a partner, employee, agent, advisor, consultant or in any
other capacity of or to any person, firm, corporation or other entity, directly
or indirectly, recruits, solicits or hires, or assists anyone else in
recruiting, soliciting or hiring, any employee of the Company or any Subsidiary
for employment with any competitor of the Company or any Subsidiary, or

(c)
Induces or attempts to induce, or assists anyone else to induce or attempt to
induce, any customer of the Company or any Subsidiary to discontinue its
business with the Company or any Subsidiary, or

(d)
Engages in the unauthorized use or disclosure of confidential information or
trade secrets of the Company or any Subsidiary resulting in harm to the Company
or any Subsidiary, or

(e)
Engages in intentional misconduct resulting in a restatement of the Company's
financials or in an increase in the Participant's Payment or other incentive or
equity compensation,

(any conduct described in clauses XIII(a) through XIII(e) being referred to
herein as "Misconduct"); then:

(A)
In the case of Misconduct resulting in a restatement of the Company's financials
described in clause XIII(e), the Company shall be entitled to recover from the
Participant any Performance Compensation Payments made to the Participant during
any period for which restatement of the Company's financials is required but not
to exceed three years; and

(B)
In the case of Misconduct described in clauses XIII(a) through XIII(d), or in
the case of intentional Misconduct described in clause XIII(e) where the
Misconduct results in an increase in the Participant's Payment or other
incentive or equity compensation, the Company shall be entitled to recover from
the Participant any Performance Compensation Payments made to the Participant
during the three-year period preceding such Misconduct and during any period
between such Misconduct and the Company's discovery thereof.  The Committee
shall have sole discretion in determining the amount that shall be recovered
from the Participant under this Section XIII, provided that to the extent
Performance Compensation Payments have been recovered by the Company under the
Company's Dodd-Frank Act Recovery Policy such amounts shall not be recoverable
pursuant to this Section XIII.